Citation Nr: 0517460	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  00-20 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease on a secondary basis.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected lobectomy, upper right, 
residuals of coccidioidomycosis.

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1963.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).

This matter was previously before the Board in February 2003 
and August 2003 wherein it was remanded for additional 
development.  The requested development having been 
undertaken, the case is returned to the Board for appellate 
review.

The claims of entitlement to a disability rating in excess of 
30 percent for service-connected lobectomy, upper right, 
residuals of coccidioidomycosis, and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Chronic obstructive pulmonary disease was aggravated by 
service-connected lobectomy, upper right, residuals of 
coccidioidomycosis.




CONCLUSION OF LAW

The criteria for entitlement to service connection for 
chronic obstructive pulmonary disease on a secondary basis, 
as aggravated by service-connected lobectomy, upper right, 
residuals of coccidioidomycosis, have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the Appeals Management Center dated in March 
2004.  The veteran was told of what was required to 
substantiate his claim, of his and VA's respective duties, 
and was asked to submit evidence and/or information in his 
possession to the RO.  The veteran's claim was initially 
adjudicated by the RO in February 2000.  Although the March 
2004 notice letter was provided to the veteran subsequent to 
initial adjudication of his claim, any additional evidence 
submitted following receipt of said notice was considered by 
the RO in the Supplemental Statement of the Case (SSOC) dated 
in November 2004.  As such, any defect with respect to the 
timing of the notice was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
no evidence has been received following the notice letter 
that had not been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).  Accordingly, 
there has been no prejudicial defect as to the timing of the 
notice provided to the veteran.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
examinations in June 1999 and May 2003.  These examination 
reports provided detailed findings concerning the issue 
currently before the Board.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Chronic obstructive pulmonary disease secondary to 
service-connected lobectomy, upper right, residuals of 
coccidioidomycosis

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The veteran's service medical records are negative for any 
reports, treatment or diagnoses of any symptoms associated 
with chronic obstructive pulmonary disease.  The service 
medical records do show that the veteran was hospitalized 
from September 1960 to October 1960 with reported pain in the 
right chest associated with some shortness of breath.  It was 
reported he had a previous episode of spontaneous 
pneumothorax in May 1960.  During his hospitalization, he 
underwent a thoracotomy.  On an examination in January 1961, 
he had good lung excursions with good diaphragmatic motility.  
The lung fields were clear to percussion and auscultation.  
There was no evidence of any obstructive insufficiency.  
Pulmonary function studies were within normal limits.  There 
was no indication of chronic obstructive pulmonary disease.

Subsequent to service, the veteran had a period of VA 
hospitalization from November 1963 to March 1964, wherein he 
was treated for coccidioidomycosis with cavitation of the 
right upper lobe.  There was no indication of chronic 
obstructive pulmonary disease.

A VA examination report dated in September 1967 shows that 
both lungs were normal to percussion and auscultation.  The 
chest was symmetrical and he had good bilateral excursions.  
He reported he was not short of breath on ordinary exertion 
and he had no chest pain.  Chronic obstructive pulmonary 
disease was not noted.

VA outpatient treatment records disclose that the appellant 
was seen on numerous occasions in 1976 to 1980 with 
respiratory complaints.  A chest X-ray in November 1980 
showed no acute process.  A chest x-ray dated in October 1988 
showed changes compatible with obstructive pulmonary disease.

Pulmonary function studies performed by a private physician 
in November 1992 disclosed severe airflow obstruction.  A VA 
examination report dated in November 1992 shows that the 
veteran had reported active chronic obstructive pulmonary 
disease.

VA outpatient treatment records dated from 1988 to 2002 
showed continued treatment for pulmonary problems, including 
chronic obstructive pulmonary disease.

A VA examination report dated in July 1999 shows that the 
examiner, in pertinent part, opined that basically the 
symptoms that the veteran had were mostly secondary to 
chronic bronchitis with chronic obstructive pulmonary disease 
that were not related to coccidiomycosis, but that 
therapeutic lobectomy and secondary scarring and fibrosis 
because of the surgery can affect the symptoms that the 
veteran had with the chronic obstructive pulmonary disease 
and make this condition worse.  It was noted that the 
pulmonary coccidiomycosis was in remission.

A private medical record from E. Gonzalez-Ayala, M.D., dated 
in March 2000 shows that the veteran had a current diagnosis 
of chronic obstructive pulmonary disease and a history of two 
episodes of spontaneous pneumothorax in the early 1960s, with 
a subsequent diagnosis coccidioidomycosis.  He was also noted 
to have been a heavy smoker.  The examiner requested that the 
veteran be considered for evaluation for a disability related 
to his chronic respiratory problems.  There was no 
association made between the chronic obstructive pulmonary 
disease and his service-connected disability.

In his September 2000 substantive appeal, the veteran cited 
the Merck Manual is support of his claim for secondary 
service connection.

In March 2001, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He 
indicated that his physician, Dr. Gonzalez, had related to 
him that a person with all of his respiratory complications 
was more likely to get chronic obstructive pulmonary disease 
or lung disease.  He added that ever since the removal of his 
lobe, he had always been sick, with breathing problems, 
colds, and coughing.

A VA examination report dated in May 2003 shows that the 
veteran's entire claims file was reviewed.  The examiner 
stated that the veteran did not appear to have active 
coccidiodomycosis, as his chest computed tomography, by 
report, did not show active fibrocavitary disease.  The 
examiner indicated that he did, indeed, have moderately 
severe chronic obstructive pulmonary disease, which was 
related to smoking and would not be expected to have resulted 
from coccidioidal infection.  Although the lung resection 
might have had a small impact on his level of dyspnea, his 
normal vital capacity in 1993 suggested that it did not have 
a marked impact on his level of dyspnea.  The examiner added 
that patients, especially young ones, who undergo lobectomy 
have return of almost normal lung function afterwards, 
however, he may have been expected overall to lose 
approximately 10 percent to 20 percent of his lung function 
as a result of his lobectomy.  This, in itself, should not 
aggravate his chronic obstructive pulmonary disease, but the 
amount of resected lung could have a small impact on his 
degree of dyspnea.  

VA outpatient treatment records dated in March 2004 show that 
the veteran had a diagnosis of chronic obstructive pulmonary 
disease with forced expiratory volume of 50 percent after 
bronchodilator therapy.  It was noted that he had a history 
of coccidiomycosis which had been surgically removed and was 
stable.  Also of record are pulmonary function tests 
completed in March 2004, showing a sever obstructive defect.

The veteran is currently service connected for lobectomy, 
upper right, residuals of coccidioidomycosis.  The record 
includes some medical evidence favorable to the veteran's 
claim for service connection for COPD on a secondary basis 
and some that is unfavorable.  Therefore, the Board must 
assess the probative weight of this evidence in rendering a 
decision including analysis of the credibility and probative 
value of the evidence, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The Board must also assess the 
credibility and weight to be given to the medical evidence 
before it.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

There is no competent evidence of record indicating that the 
veteran's service-connected lobectomy, upper right, residuals 
of coccidioidomycosis, caused his COPD.  To the contrary, the 
May 2003 VA examiner concluded that the veteran had 
obstructive pulmonary disease which was related to smoking, 
and which would not be expected to have resulted from 
coccidoidal infection.  To the extent that the veteran was 
attempting to extrapolate from the excerpt from the Merck 
Manual that his COPD was caused by his service-connected 
disability, such extrapolation would constitute nothing more 
that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record.  Sacks v. West, 11 Vet. App. 314 (1998).  
Accordingly, the preponderance of the evidence is against a 
finding that the veteran's service-connected lobectomy, upper 
right, residuals of coccidioidomycosis, caused his COPD. 

However, with regard to the question of whether the veteran's 
service-connected lobectomy, upper right, residuals of 
coccidioidomycosis, aggravated his chronic obstructive 
pulmonary disease, in July 1999 a VA examiner stated that the 
veteran's therapeutic lobectomy and secondary scarring and 
fibrosis because of the surgery can affect the symptoms that 
the veteran had with the chronic obstructive pulmonary 
disease and make this complication worse.  On the other hand, 
the VA examiner in May 2003 stated that the veteran's 
lobectomy should not aggravate his chronic obstructive 
pulmonary disease, but the amount of resected lung could have 
a small impact on his degree of dyspnea.  

Both of these opinions are probative, as they were based upon 
review of the claims folder and a thorough discussion of the 
veteran's medical history.  As the evidence is in equipoise 
concerning the claim of entitlement to service connection for 
chronic obstructive pulmonary disease as aggravated by the 
service-connected lobectomy, upper right, residuals of 
coccidioidomycosis, secondary service connection on the basis 
of aggravation is warranted.  

ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease as secondary to service-connected 
lobectomy, upper right, residuals of coccidioidomycosis, is 
granted.


REMAND

As the Board has granted service connection for COPD as 
secondary to service-connected lobectomy, upper right, 
residuals of coccidioidomycosis, the case must be remanded in 
order to afford the veteran a current VA examination to 
evaluate the severity of his service-connected pulmonary 
disability.  See 38 C.F.R. § 3.310 (When service connection 
is established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition).  An opinion should also be obtained concerning 
the effect of the veteran's service-connected disability on 
his upon his employability.  

Accordingly the case is remanded for the following:

1.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder and a copy of this remand are to be 
made available to the examiner prior to 
the examination, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All tests deemed 
necessary by the examiner, to include 
pulmonary function tests, are to be 
performed.

The examiner should assess the severity 
of the veteran's service-connected COPD 
and lobectomy, upper right, residuals of 
coccidioidomycosis.

The examiner is also requested to provide 
an opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected COPD and 
lobectomy, upper right, residuals of 
coccidioidomycosis, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

2.  Thereafter, readjudicate the claims 
for an increased disability rating for 
service-connected COPD and lobectomy, 
upper right, residuals of 
coccidioidomycosis, and entitlement to a 
TDIU, with application of all appropriate 
laws and regulations, and consideration 
of any additional information obtained as 
a result of this remand. Then, if the 
decision with respect to any of the 
claims on appeal remains adverse to the 
veteran, he and his representative, 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


